Name: Commission Regulation (EEC) No 3098/83 of 28 October 1983 on arrangements for imports into the United Kingdom of certain textile products originating in China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 11 . 83 Official Journal of the European Communities No L 302/ 17 COMMISSION REGULATION (EEC) No 3098/83 of 28 October 1983 on arrangements for imports into the United Kingdom of certain textile products originating in China THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3061 /79 of 20 December 1979 on common rules for imports of certain textile products originating in China ('), as amended by Regulation (EEC) No 2007/82 (2), and in particular Article 11 (4) and (5) thereof, Whereas Article 11 of Regulation (EEC) No 3061 /79 lays down the conditions under which quantitative limits may be established ; whereas imports into the United Kingdom of certain textile products (category 33) specified in the Annex hereto and originating in China, have exceeded or are liable to exceed the level referred to in paragraph 3 of the said Article 1 1 ; Whereas, in accordance with paragraph 5 of the said Article 11 , China was notified of a request for consul ­ tations ; whereas quantitative limits have been placed provisionally on the products in question pending the outcome of those consultations ; Whereas the products in question exported from China between 1 January 1983 and the date of entry into force of this Regulation must be set off against the quantitative limits which have been introduced ; Whereas these quantitative limits should not prevent the importation of products covered by them shipped from China before the date of entry into force of this Regulation , HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into the United Kingdom of the category of products originating in China and specified in the Annex hereto shall be subject to the quantitative limits set out in that Annex . Article 2 1 . Products as referred to in Article 1 , shipped from China to the United Kingdom before the date of entry into force of this Regulation and not yet released for free circulation , shall be so released subject to the presentation of a shipment certificate proving that shipment actually took place before that date . 2 . All quantities of products shipped from China on or after 1 January 1983 and released for free circula ­ tion shall be deducted from the quantitative limit laid down . This provisional limit shall not, however, prevent the importation of products covered by it but shipped from China before the date of entry into force of this Regulation . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until the entry into force of a Regulation establishing definitive quantitative limits following the current consultations . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 October 1983 . For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 345, 31 . 12 . 1979 , p . 1 . O OJ No L 216 , 24 . 7 . 1982, p . 1 . No L 302/ 18 Official Journal of the European Communities 4. 11 . 83 ANNEX Category CCT heading No NIMEXE code ( 1983) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1983 33 51.04 A III a) Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : China UK Tonnes 427 51.04-06 A. Woven fabrics of synthetic textile fibres : I 62.03 B II b) 1 Sacks and bags, of a kind used for the packing of goods : B. Of other textile materials : II . Other : 62.03-51 , 59 Woven fabrics of strip or the like of polyethylene or poly ­ propylene, less than 3 m wide ; woven sacks of such strip or the like